Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele Cimbala on 02/10/2022.

The application has been amended as follows: 
Amend claim 1 as follows:
In claim 1, line 8, replace  —hydroxybenzoate hydroxylase activity,— with —hydroxybenzoate hydroxylase activity, or—.

Amend claim 2 as follows:
In claim 2, line 7, replace —activity, and— with —activity, or—.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues:

    PNG
    media_image1.png
    333
    487
    media_image1.png
    Greyscale

	It is recognized that the teachings of Entsch et al. and Gatti et al. in elucidating the reaction mechanism of the p-hydroxybenzoate hydroxylase from Pseudomonas fluorescens and Pseudomonas aeruginosa, respectively, as representatives of this class of enzyme.  In view of 4-aminobenzoic acid being characterized as a poor substrate, the examiner agrees that there is insufficient motivation to utilize enzymes from Caulobacter vibrioides (SEQ ID NO: 2) and/or Novosphingobium aromaticivorans (SEQ ID NO: 6) to convert 4-aminobenzoic acid to 3-hydrxoy-4-aminobenzoic acid or derivatives.  It is noted that although Table 2 of the specification report 46% (HFM122, SEQ ID NO: 2) and 114% (HFM689, SEQ ID NO: 6) improvement relative to the P. aeruginosa enzyme, such improvement still appears to result in a low turnover with 4-aminobenzoate substrate well less than 1 s-1.  Regardless, it is the examiner’s determination that there is insufficient motivation in the prior art to identify specific 4-hydroxybenzoate hydroxylase enzymes having increased performance with 4-aminobenzoic acid or derivatives.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652